REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s REMARKS, dated 28 April 2021 are persuasive. The combination of claimed elements including: “receiving, by a database, a query requesting data in the form of a single table in which each row of the single table is related to a different node of a hierarchy of nodes, the query providing for unary structural grouping with structural recursion in which each node acts as an input node and an output node, the received query encapsulating a hierarchical window clause and at least one expression containing a window function on a hierarchical window specified by the hierarchical window clause; constructing a directed acyclic graph of at least a portion of the rows in a windowed table based on the hierarchical window clause, wherein the unary structural grouping defines edges of the directed acyclic graph using a definition of covered tuples, wherein the definition of covered tuples allows for intermediate nodes to be bypassed;” and “obtaining, based on the at least one expression encapsulated within the received query, results responsive to the query by accumulating data from the rows across edges of the directed acyclic graph.” are neither rendered obvious nor are anticipated by the prior art on record. As a result of a thorough examination and in light of the prior art made of record, claims 1, 16 and 20 are allowed. Claims 2-15 and 17-29 are allowed at least based on their dependence from an allowed claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763.  The examiner can normally be reached on M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158